Citation Nr: 1724674	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an adrenal gland disorder. 

2.  Entitlement to service connection for a gallbladder disorder. 

3.  Entitlement to a rating higher than 10 percent for left knee degenerative patellofemoral changes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 1980 and from November 1980 to November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a gallbladder disorder and a rating in excess of 10 percent for left knee degenerative patellofemoral changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current adrenal gland disorder.  


CONCLUSION OF LAW

The criteria for service connection for an adrenal gland disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA has obtained the service treatment records, and relevant post-service VA and private records.  In addition, a January 2012 VA endocrine examination report was developed which is adequate for rating purposes as it is a VA examination report with an adequate rationale by a trained health care provider who reviewed the Veteran's claims folder, considered her history and the medical evidence of record, and examined her.  As a matter of law, the examiner is presumed to be competent to know what to do to diagnose or rule out an adrenal gland disorder, and this presumption has not been rebutted.  While the Veteran reported in an April 2012 written statement that one physician, Dr. Kay, had advised her that her panic disorder had caused her adrenal gland to become overactive, further efforts to develop additional records from Dr. Kay, or a medical opinion to that effect, would be futile.  The Veteran has advised that Dr. Kay is deceased, that she does not have records which reflect his opinion, and that his office no longer has her records.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran appeals the RO's denial of service connection for an adrenal gland disorder.  She indicated in November 2011 that she was claiming an adrenal gland disorder as secondary to service-connected posttraumatic stress disorder (PTSD) with panic disorder with agoraphobia.  See, e.g., the February 2014 RO rating decision code sheet.

Service treatment records are silent for reference to adrenal gland problems, and there are no diagnoses of adrenal gland disorders of record.  

On VA examination in January 2012, the Veteran was reported to be claiming an adrenaline gland condition as secondary to her service-connected PTSD.  The examiner reviewed the Veteran's claims folder and indicated that the Veteran does not have an endocrine disorder and no endocrine disorder had ever been diagnosed.  The Veteran reported a history of panic attacks, and the VA examiner noted that on VA evaluation in December 2010, "the Veteran REPORTS her 'adrenal gland would not shut off'" (emphasis in original). The examiner reviewed the record and stated that she saw "no testing or diagnosis of an adrenal gland disorder nor any treatments that would be related to an adrenal condition."  She also noted that "[t]his endocrine examination was carried out today with negative findings."  

The examiner noted that continuous medication was not required for control of an endocrine condition, that the Veteran had not had surgery for an endocrine condition, and that the Veteran had not had any other type of treatment for an endocrine condition.  Specifically with respect to Cushing's syndrome and several other disorders, the examiner checked "no" to the question of whether the Veteran had any findings, signs, or symptoms attributable to Cushing's syndrome or other endocrine disorders.  She examined the Veteran and found only negative findings, including a lack of a moon face and hirsutism.  As part of the examination, the Veteran was found to have no symptoms of a number of endocrine disorders, and the examiner indicated that the Veteran does not have any other endocrine conditions.  

The results of a number of laboratory tests were also considered by the 2012 examiner.  The examiner stated, at the end of the examination report, that there is no medical evidence that the Veteran has an adrenal gland disorder.  

Based on the evidence, the Board concludes that service connection is not warranted for an adrenal gland disorder.  The preponderance of the evidence indicates that the Veteran does not have a current (at any time since the claim was filed in November 2011) adrenal disorder.  There is no such diagnosis of record, and the VA examiner in January 2012 considered the Veteran's medical and lay history, clinical findings, and laboratory results, and concluded, that there was no medical evidence that the Veteran has an adrenal gland disorder.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

While the Veteran feels that service connection is warranted for an adrenal gland disorder as secondary to her service-connected PTSD, she is not competent, as a layperson, to diagnose adrenal gland disorders, as doing so requires medical expertise concerning complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is noted that in April 2012, the Veteran submitted some treatise evidence on adrenal disorders.  However, none of this evidence, including cumulatively with other evidence of record, tends to indicate that the Veteran, herself, has an adrenal disorder.  

In January 2012, the Veteran stated that she takes Gabitril to keep her adrenaline gland shut down.  She stated that it works most of the time, but that she still has problems periodically.  However, the VA examination report in January 2012 noted that the Gabitril had been prescribed by her psychiatrist and helped her anxiety.  In August 2013, the Veteran submitted what she identified as October 2002 notes from a deceased health care provider whom she identified as Dr. Kay.  However, she stated that neither Dr. Kay nor any other of her providers had performed any adrenal gland testing.  She stated that that evidence from him shows that he treated her adrenal gland.  The October 8, 2002 letter from him does state that anticonvulsants often stop the triggering of adrenalin in cases of panic disorder.  Importantly, however, the evidence from Dr. Kay does not contain a diagnosis of an adrenalin gland disorder.  Instead, it mentions that the disorder which the Veteran has, which Dr. Kay was treating the Veteran for, is panic disorder with agoraphobia.  This disorder is already service connected with the Veteran's PTSD, as reflected, for instance, by the February 2014 RO rating decision code sheet showing the same.  The Veteran's April 2012 letter concerning her adrenal gland, stating that Dr. Kay had told her that her panic disorder causes her adrenal gland to become overactive, has also been considered.  However, her panic disorder is already service-connected.  Further, she has no diagnosed adrenal gland disorder.  Instead, the preponderance of the evidence shows that there is no current diagnosis of such disability.

The Board regrets that the evidence does not permit a favorable decision on this claim and would like to thank the Veteran for her numerous years of service to this country.  


ORDER

Service connection for an adrenal gland disorder is denied.


REMAND

The Veteran appeals for service connection for gallbladder disability, and asserts that an examination is warranted for such claim.  

Service treatment records show that in August 1982, the Veteran was seen for complaints of left upper quadrant pain with a history of acholic stools for 2 weeks, with symptom increase with fatty foods.  Lab studies were ordered to rule out gastropathology.  In September 1982, it was reported that all studies including blood studies, oral cholecystogram, and gallbladder ultrasound were within normal limits.  It was also reported that consultation with surgery and internal medicine had led to the postulation that a small stone had passed, causing pain and acholic stools.  The assessment was normal studies and examination, warranting no further work-up unless symptoms return.  The Veteran was seen again in January and February 1984.  In February 1984, she reported having pain after meals and after running for physical training.  A gallbladder X-ray was normal.  It was felt that she might have cholecystitis without stones.  The prescription included a low fat diet.  

In November 2010, the Veteran claimed that a gallbladder disability began during service.  In January 2011, she reported that she passed a gallstone in service, and that she was told to stay on a low fat diet.  She stated that periodically, her gallbladder flares up and she goes on a low-fat diet for 2-3 weeks until it settles down.  

In light of the above, the Board finds that a VA examination is necessary for the claim for service connection for gallbladder disease as indicated below, pursuant to 38 C.F.R. § 3.159.

Next, the Veteran appeals for a higher rating than 10 percent for her service-connected left knee degenerative patellofemoral changes.  The most recent VA examination for this disability was in May 2011.  In November 2011, the Veteran stated that since she had been evaluated, her left knee had become worse.  In August 2013, the Veteran stated that there had been no VA examination for her left knee since 2011, and that this was not fair.  It has now been about 6 years since the most recent VA examination for the Veteran's left knee, and there has been an allegation of worsening of the disability since then.  VA's duty to assist includes providing a thorough and contemporaneous medical examination.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that a service-connected disability is worse than reported on a VA examination, and the last examination is too remote to constitute a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Board finds that a new VA examination is needed, as indicated below, pursuant to 38 C.F.R. § 3.159.  

Before the VA examinations being ordered are undertaken, any additional relevant medical records should be obtained, again pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records which are relevant to the Veteran's appeals for service connection for gallbladder disease and a higher rating for left knee degenerative patellofemoral changes, including updated, relevant VA treatment records.  

2.  After the action in paragraph 1 is completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the any currently diagnosed gallbladder disability.  All testing deemed necessary by the examiner, including any necessary ultrasound study necessary, should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has had any disability of the gallbladder at any time since the claim was filed in November 2010, and if so, what is the likely appropriate diagnosis?  

(b) Is it at least as likely as not (a probability of at least 50 percent) that any such current gallbladder disorder is related to service, including to the manifestations reported in August to September 1982 and January to February 1984 service treatment records?  

A complete rationale must be provided for all opinions, containing, to the extent necessary, a cogent discussion of the relevant evidence and medical principles involved.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above relevant action in paragraph 1 is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected left knee disability.  The claims folder should be made available to the examiner.  All indicated tests should be performed, and the results should be reported in detail.  

The left knee joint should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the right knee joint.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected left knee disability.

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


